Citation Nr: 0109390	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a blood 
condition/leukemia claimed as a residual of exposure to Agent 
Orange.  

2.  Entitlement to service connection for a skin rash claimed 
as a residual of exposure to Agent Orange.  

3.  Entitlement to an increased rating for the residuals of a 
gunshot wound, mid tarsal area of the left foot with healed 
fracture, neuromata, plantar surface, and tender scar, 
plantar surface, currently rated as 30 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.       

The issues of entitlement to service connection for a blood 
condition/leukemia claimed as a residual of exposure to Agent 
Orange and entitlement to service connection for a skin rash 
claimed as a residual of exposure to Agent Orange, will be 
discussed in the remand portion of this decision.  

In his substantive appeal (VA Form 9), dated in March 2000, 
the appellant indicated that he wanted a personal hearing 
before a member of the Board in Washington, D.C.  He also 
requested a hearing at the RO before a local hearing officer.  
In May 2000, a hearing was conducted at the RO before a local 
hearing officer.  In addition, in a letter of January 2001 
from the Board to the appellant, he was advised that his 
Board hearing had been scheduled for March 22, 2001.  
However, in March 2001 correspondence, he canceled his 
request for a Board hearing.  

At the May 2000 regional office hearing, the appellant raised 
the issue of entitlement to service connection for tinnitus.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's service-connected left foot disability, 
characterized as residuals of a gunshot wound, mid tarsal 
area of the left foot with healed fracture, neuromata, 
plantar surface, and tender scar, plantar surface, is 
manifested by hypesthesia, hyperesthesia, and marked 
tenderness along the plantar surface of the left foot.  He 
arches the left foot to prevent full weight on it because of 
the hypersensitivity.

2.  The appellant's left foot disability is currently not 
manifested by loss of motion or X-ray abnormalities.  Loss of 
use of the foot is not shown.  

3.  On a VA audiological evaluation in November 1999, the 
average right ear pure tone air conduction threshold for 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(pertinent frequencies) was 44 decibels; his speech 
discrimination was 88 percent correct in the right ear (level 
II).

3.  On the November 1999 audiological evaluation, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 24 decibels; his 
speech discrimination was 96 percent correct in the left ear 
(level I).

4.  Neither the foot disability nor hearing loss presents an 
usual disability picture with such factors as frequent 
periods of hospitalization or marked interference with 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound, mid tarsal area of the left 
foot with healed fracture, neuromata, plantar surface, and 
tender scar, plantar surface, have not been met.  38 
U.S.C.A.§§  1110, (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5284 
(2000).

2.  A compensable rating for hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C.A. § 5103A]; 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include a Medical 
Board Report, dated in February 1969.  According to the 
Report, in July 1968, the appellant sustained a through and 
through gunshot wound to his left foot from hostile arms fire 
while he was serving in Vietnam.  The wound was initially 
debrided and later the appellant's foot was placed in a short 
leg cast.  After 11 weeks, the cast was removed and a small 
one centimeter in diameter wound remained on the plantar 
surface of the foot.  The appellant was unable to walk on the 
foot because of severe pain.  Upon physical examination, the 
appellant had decreased sensation over the lateral plantar 
aspect of the left foot and on the 4th and 5th toes.  X-rays 
of the left foot revealed a comminuted fracture of the 
proximal end of the 4th metatarsal.  Subsequently, a neuroma 
of the left lateral plantar nerve was diagnosed and the 
appellant underwent surgery in November 1968, at which time 
the left lateral plantar nerve was found to be divided with a 
neuroma on its proximal end.  The neuroma was excised and a 
neurorrhaphy was performed.  Postoperatively, the wound 
healed well and two months after the surgery, it was noted 
that the appellant had an advancing Tinel's sign on the 
plantar surface of his foot.  The appellant also continued to 
complain of severe pain and was unable to bear more than 50 
percent of his weight on his left foot.  He was unable to 
push off with the fore part of his foot when walking, and he 
walked with a severe limp.  In light of the above, the 
Medical Board concluded that the appellant was unfit for duty 
and recommended that he be referred to the Physical 
Evaluation Board.  After his case was referred to the 
Physical Evaluation Board, the appellant received an 
honorable discharge in April 1969.  

In July 1969, the appellant underwent a VA orthopedic 
evaluation.  At that time, he gave a history of his left foot 
injury.  He stated that his left foot was partially numb and 
that he also had difficulty walking barefooted and difficulty 
in negotiating steps because of his left foot.  The physical 
and neurological examinations showed that he had a scar over 
the lateral side, mid-tarsal area which measured 1.5 
centimeters in diameter and was the point of entrance of the 
bullet.  The scar was asymptomatic.  The appellant also had a 
scar on the mid-portion of the sole of his left foot that 
measured nine centimeters long and was the point of exit of 
the bullet.  The scar was painful.  In addition, he had a 
mass which was approximately two centimeters in diameter and 
was in the proximal portion of the long arch.  The scar was 
tender to pressure.  There was also a small mass on the 
lateral side of the foot in that same area which was tender.  
There was numbness on the lateral side of the sole of the 
foot and partial numbness on the lateral half of the dorsum 
of the foot.  An x-ray of the left foot was interpreted as 
showing a healed fracture at the base of the 4th metatarsal 
bone with some secondary degenerative changes between the 
bases of the adjacent 3rd and 4th metatarsals and the adjacent 
cuboid bone.  Following the physical examination and a review 
of the appellant's x-ray, the examiner diagnosed (1) scars 
from gunshot wound, mid-tarsal area, left foot, as described 
above, (2) neuromata in the plantar nerve on the sole of the 
left foot which was painful, and (3) fracture, healed, bases 
of the 3rd and 4th metatarsals of the left foot. 

In a September 1969 rating action, the RO granted service 
connection for the residuals of a gunshot wound to the mid-
tarsal area of the left foot, with healed fracture, 
neuromata, plantar surface and tender scar, plantar surface 
and assigned a 30 percent rating was under Diagnostic Code 
5284.  The RO also granted service connection for bilateral 
hearing loss.  The RO stated that the appellant's service 
medical records showed that in March 1969, hearing loss was 
diagnosed.  According to the RO, current audiological testing 
showed "hearing loss . . . in area A bilateral."  The RO 
assigned a zero percent rating.  The above ratings have 
remained in effect. 

In July 1999, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected left foot disability and hearing 
loss be reevaluated for higher ratings.

A VA orthopedic examination was conducted in September 1999.  
At that time, the appellant stated that he was not working.  
He indicated that he was recovering from a workers 
compensation injury to his lower back, with left buttock pain 
and pain radiating into the left lower extremity, which 
occurred in January 1999.  He noted that during service he 
sustained a gunshot wound to the dorsum of the left foot and 
underwent surgical debridement.  He reported that following 
his surgery, he developed a painful plantar neuroma and 
underwent a neurectomy in 1969.  According to the appellant, 
subsequently, the neuroma recurred and he was left with a 
chronic aching in his left foot.  The appellant indicated 
that he could not walk barefooted on the foot and the plantar 
surface of the foot was hypersensitive.  He stated that the 
dorsal surface of the foot was numb and that at times his 
left lower extremity would "jump" at night which tended to 
keep him awake.  

Prior to the physical examination, the examining physician 
stated that the appellant had great difficulty getting out of 
the waiting room chair and that he had a painful gait, left 
lower extremity, which was secondary to his lower back 
condition.  The appellant was able to remove his shoes and 
socks, and when he did so, he had difficulty walking on the 
plantar surface of the left foot.  He had a peculiar arching 
of the left foot to prevent full weight on it because of the 
hypersensitivity.  

Examination of the feet showed that the appellant had a 
dorsal scar overlying the mid metatarsal region of the left 
foot which measured 3.5 centimeters.  There was a 
corresponding scar, which was transverse, along the plantar 
surface of the mid left foot, which was also 3.5 centimeters.  
Distal to the dorsal scar, the appellant had hypesthesia over 
the toes of the left foot.  On the plantar surface of the 
left foot, he had hyperesthesia distal to the scar, as well 
as proximal to the scar.  There was marked tenderness along 
the plantar surface of the left foot, as well as a palpable 
nodule in the plantar surface of the left foot.  A tightening 
of the plantar fascia did not seem to enhance his discomfort.  
Examination of the tarsal, metatarsal, metatarsophalangeal, 
and the interphalangeal joints of both feet demonstrated that 
the ranges of motion were normal.  He had resistive motion in 
the left ankle because of the pain secondary to his lower 
back condition.  Both ankles dorsiflexed to 20 degrees and 
plantar flexed to 45 degrees.  In addition, both ankles 
inverted to 30 degrees and everted to 10 degrees.  The 
appellant had no vascular deficit in either foot.  The 
diagnoses included the following: (1) residuals gunshot 
wound, mid left foot, with old united fracture, (2) neuroma 
medial plantar nerve of the left foot, with associated 
neuropathy medial plantar nerve left foot, secondary to 
diagnosis number one, and (3) residual scars, left foot, 
secondary to diagnoses numbers one and two.  An x-ray of his 
left foot was reported to be within normal limits.  

In November 1999, the appellant was afforded a VA 
audiological evaluation which revealed pure tone air 
conduction threshold levels in the right ear at 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 20, 60, and 80 
decibels, respectively, with a pure tone average of 44 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 15, 20, 25, and 
35 decibels, with a pure tone average of 24 decibels.  Speech 
discrimination scores were 88 percent in his right ear and 96 
percent in his left ear. 

In May 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that in regard to his service-
connected left foot disability, he could not walk barefooted 
at all.  (T.2).  The appellant stated that he had to wear a 
shoe all of the time, even in the shower, and indicated that 
he took medication such as Tylenol for his chronic foot pain.  
(Id.).  In regard to his hearing loss, he reported that in 
February 2000, he was provided with a hearing aid.  (T.4).  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the appellant under the new 
legislation.  The appellant has been afforded VA 
examinations, the RO has provided required notice, and 
afforded the appellant the opportunity to submit evidence and 
argument and has done so.  Thus, the appellant will not be 
prejudiced by the Board deciding the merits of his claims 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPRECOP No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).   


III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries. A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2000).

Evaluations of bilateral hearing loss range from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (2000).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


III.  Analysis

The appellant contends that he has chronic pain in his left 
foot and is unable to walk barefoot.  In addition, he notes 
that he has to wear a hearing aid due to his hearing loss.  

In regard to the appellant's service-connected left foot 
disability, 30 percent is the maximum rating provided for 
disability of one foot in the absent loss of use of the foot.  
A 40 percent rating is warranted under Diagnostic Code 5284 
for actual loss of use of the foot.  Loss of use of the foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples of this would be extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3\1/2\ inches or more.  Also fitting the criteria for loss 
of use of the foot would be complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 3.350 (a) (2) (2000)

The findings at the appellant's most recent VA examination, 
in September 1999, do not demonstrate that he has loss of use 
of his foot and there is no other medical evidence or opinion 
of loss of use.  The September 1999 VA examination report 
notes that the appellant had difficulty walking on the 
plantar surface of the left foot and had a peculiar arching 
of the left foot to prevent full weight on it because of 
hypersensitivity.  However, it was also noted that he had a 
painful gait of his left lower extremity secondary to his 
nonservice-connected low back condition.  In addition, 
although there was hypesthesia over the toes of the left 
foot, marked tenderness along the plantar surface of the left 
foot, and a palpable nodule in the plantar surface of the 
left foot, examination of the tarsal, metatarsal, 
metatarsophalangeal, and the interphalangeal joints of both 
feet demonstrated normal ranges of motion and an -ray of the 
foot was normal.  In addition, the appellant had no vascular 
deficit in either foot.  Although he had resistive motion in 
the left ankle, it was because of the pain secondary to his 
nonservice-connected low back condition.  Based on the 
evidence the Board concludes that the veteran does not have 
loss of use of the foot, as required for a 40 percent rating 
under Diagnostic Code 5284.  There is no other applicable 
code under VA's Schedule for Rating Disabilities that would 
provide for a higher rating for the appellant's left foot 
disability.  Accordingly, a schedular rating in excess of 30 
percent for the foot disability is not warranted.  

Consideration must also be given to whether a separate rating 
is warranted for any component of the foot disability, which 
is characterized as residuals of a gunshot wound, mid tarsal 
area of the left foot with healed fracture, neuromata, 
plantar surface, and tender scar, plantar surface.  
Initially, it is noted that an X-ray of the left foot taken 
at the most recent VA examination was normal and no residuals 
of any fractures were noted.  In regard to the reference to a 
"tender" scar, that characterization was made by the RO 
when service connection was granted more than 30 years ago.  
The September 1999 VA examination revealed that the appellant 
had a dorsal scar overlying the mid metatarsal region of the 
left foot and a corresponding scar, which was transverse, 
along the plantar surface of the mid left foot.  Distal to 
the dorsal scar, the appellant had hypesthesia over the toes.  
On the plantar surface of the left foot, he had hyperesthesia 
distal to the scar, as well as proximal to the scar.  The 
scars themselves were not noted to be painful and tender on 
objective demonstration as distinguished from the sensory 
changes of the left foot.  To the extent that the appellant 
may experience discomfort from the neuroma, along with the 
noted hyperesthesia, the current 30 percent rating 
acknowledges that the appellant has a severe foot injury 
which is shown to be manifested by sensory symptoms such as 
hypersensitivity/tenderness and/or pain.  This is the basis 
for characterization of the disability as severe, inasmuch as 
manifestations such as limitation of motion or deformity of 
the foot are not shown.  If it were not for the sensory 
manifestation, the foot would not be severely disabled.  
Accordingly, the appellant is not entitled to a separate 
compensable evaluation for the scars or any other aspect of 
the foot disability under the holding in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).   

In regard to the appellant's claim for an increased 
(compensable) rating for bilateral hearing loss, he contends 
that, inasmuch as he must wear a hearing aid, a higher rating 
is warranted.  However, when hearing is tested for rating 
purposes, as the appellant's was in November 1999, it is 
tested without any hearing aids.  Thus, the disability rating 
assigned is for the degree of hearing loss present before any 
improvement from hearing aids.  There is no provision for 
assigning a percentage rating based merely on the use of 
hearing aids.  The audiological findings from the appellant's 
November 1999 audiometric examination translate into level II 
hearing loss for the right ear and level I hearing loss in 
the left ear.  Numeric designations II and I correspond to a 
zero percent disabling rating under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2000).  The Board is not free to 
ignore regulations that provide for evaluation of hearing 
loss based on numeric designation.  See Lendenmann, 3 Vet. 
App. at 345.  Accordingly, entitlement to an increased 
(compensable) disability evaluation for the appellant's 
hearing loss is not established.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for 
increased rating for the residuals of a gunshot wound to the 
left foot or for a compensable rating for bilateral hearing 
loss.   

Regulations provide that to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits  or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with  the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as  marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. 
§ 3.321(b)(1) (2000).  

In regard to the appellant's left foot disability the Board 
notes that in his March 2000 substantive appeal (VA Form 9), 
he stated that the foot disability prevented him from 
obtaining employment.  The appellant contended that his job 
with "sheet metal" required him to stand for long periods 
of time and that he was unable to do so because of his left 
foot disability.  However, at the time of his September 1999 
VA examination he did not report any particular difficulty in 
work activities due to his foot disability.  In fact, at that 
time he was recovering from, and receiving workers 
compensation for, a work-related back injury that he had 
sustained about nine months earlier.  There is no other 
evidence that shows his foot disability has caused marked 
interference with his employment and it is neither shown nor 
alleged that the disability has required frequent periods of 
hospitalization.  

In regard to hearing loss, it is noted that the November 1999 
examination did not even show a service connectable hearing 
loss in the left ear.  38 C.F.R. § 3.385 (2000).  In any 
event, hearing loss is not alleged to cause marked 
interference with employment and has not necessitated 
hospitalization.  

Thus, the evidence of record does not reflect any factor that 
takes the appellant outside of the norm or presents an 
exceptional case where either of his currently assigned 
schedular ratings is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for the residuals of a 
gunshot wound, mid tarsal area of the left foot with healed 
fracture, neuromata, plantar surface, and tender scar, 
plantar surface, is denied. 

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

The RO has denied the appellant's claims for entitlement to 
service connection for a blood condition/leukemia and for a 
skin rash, both claimed as due to exposure to Agent Orange, 
as not well grounded.  However, as previously stated, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The appellant contends that during service, he was exposed to 
Agent Orange and that he has leukemia and a skin rash as a 
result of that exposure.  

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  The disabilties 
at issue are not among them (unless the claimed skin rash is 
chloracne or other acneform disease consistent with 
chloracne).  See 38 C.F.R. § 3.309(e) (2000).  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Marine Corps from July 1967 to April 1969, 
and that he had one year and one month of foreign service.  
The form also reflects that the appellant's Military 
Occupational Specialty (MOS) was rifleman and that he 
received the Vietnam Service Medal, the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Purple 
Heart Medal.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Dallas, from June to July 1999, show that in June 
1999, the appellant was examined and it was determined that 
he had an elevated white blood count.  The diagnosis was 
possible leukemia.  

At a May 2000 hearing at the RO, the appellant testified that 
in July 1999, he was diagnosed with leukemia at the North 
Hills Hospital in either Bedford, Texas or Euless, Texas, and 
that recently he had had blood studies at the Dallas VAMC 
which confirmed that he had leukemia.  He indicated that his 
doctor indicated that the most likely cause was probably 
herbicides or more specifically, Dioxin.  In regard to a skin 
rash, the appellant noted that while he was serving in 
Vietnam, he had a skin rash and that he continued to suffer 
from a skin rash after service.  He also stated that he 
received treatment for his rash through his "private 
insurance."  It is noted that the service medical records do 
not show a skin rash. 

Although the evidence of record includes outpatient treatment 
records from the Dallas VAMC and one record shows the results 
of July 1999 laboratory studies, it appears that there should 
be additional records based on the appellant's testimony.  In 
addition, there are no medical records from the North Hills 
Hospital or from the physicians that provided treatment to 
the appellant for his skin rash.  Inasmuch as the VA is on 
notice of the existence of additional VA and private records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment by all 
VA and non-VA health care providers who 
have evaluated or treated him at any time 
for a blood condition/leukemia and/or a 
skin rash, to specifically include any 
evaluation or treatment from the Dallas 
VAMC and the North Hills Hospital in 
either Bedford, Texas or Euless, Texas.  
See Hearing Transcript, p. 2.  The RO 
should also request that the appellant 
identify the physician who told him that 
his leukemia is related to herbicides and 
the name of his private insurance 
company.  See Hearing Transcript, pages, 
2,3,5.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent medical 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  If the 
insurance company does not have medical 
records, it should be asked to provide 
any diagnoses of any skin disorders and 
blood disorders and the dates of services 
for those conditions.  

If the appellant identifies the physician 
who opined that his leukemia is related 
to herbicides, the RO should request a 
written opinion from the physician as to 
any relationship that he/she believes 
exists between the appellant's leukemia 
and herbicide exposure, to include the 
basis for the opinion and reference to 
any scientific studies, medical treatises 
or the like in support of the opinion.  
The RO should also inform the appellant 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. §  5103A (b)(2)).   

2.  Inasmuch as a blood 
condition/leukemia and a skin rash (other 
than chloracne or other acneform 
condition) are not diseases listed at 
38 C.F.R. § 3.309(e), the appellant's 
exposure to an herbicide agent in Vietnam 
may not be presumed.  If medical evidence 
shows that the appellant does in fact 
have a skin condition (other than 
chloracne) or a blood disorder/leukemia, 
the RO should obtain from the National 
Personnel Records Center a copy of the 
appellant's service personnel records 
showing the units to which he was 
assigned in Vietnam, the dates of 
assignment, and his duties.  Those 
records, a copy of his DD Form 214, and 
any relevant statements by the appellant 
should then be referred to the 
Commandant, Headquarters United States 
Marine Corps, ATTN: MMRB-16, Quantico, VA 
22134-0001, with a request for any 
available information as to the 
likelihood that the appellant, in view of 
his unit assignments, his military 
duties, and any other relevant factors, 
was exposed to Agent Orange or other 
herbicide agents while in Vietnam, and 
the likely extent of exposure.  The 
Commandant should be asked to suggest any 
possible sources of this information if 
it is not available at Quantico, and the 
RO should contact any named sources.  

3.  After the above development has been 
completed to the extent possible and a 
response has been received from the 
Marine Corps, the RO should determine 
whether there has been adequate 
corroboration of herbicide exposure and, 
if so, the appellant should be afforded 
examinations by a hematologist or 
oncologist and by a dermatologist in 
order to determine the nature and 
etiology of any blood condition/leukemia 
and skin rash, respectively.  The claims 
folder and a separate copy of this remand 
must be made available to the examiners, 
the review of which should be noted in 
the examination reports.  All indicated 
tests and studies should be performed.  
In regard to a blood condition/leukemia, 
the examiner should be asked (1) to 
provide the correct diagnosis and (2) 
whether any blood condition/leukemia was 
as likely as not caused by herbicide 
exposure in Vietnam.  In regard to a skin 
rash, the examiner should be asked (1) to 
provide the correct diagnosis of any skin 
rash, and (2) whether any skin rash was 
as likely as not caused by herbicide 
exposure in Vietnam.  The examiners 
should provide a complete rationale for 
all opinions, with citation to any 
relevant scientific studies, medical 
treatises or other supporting material.  

4.  The RO should review the examination 
reports.  If the reports are not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The RO should also 
undertake any additional development.  

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a blood 
condition/leukemia and for a skin rash, 
both claimed as due to exposure to Agent 
Orange.  If either determination remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have been 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), Fast 
Letter 01-02 (January 9, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant is advised 
that failure to cooperate by not reporting for any scheduled 
examinations, without good cause, may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2000).    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



